Citation Nr: 0947436	
Decision Date: 12/15/09    Archive Date: 12/24/09	

DOCKET NO.  07-17 065A	)	DATE
	)
	)

On appeal from the
Canandaigua Medical Center in Canandaigua, New York




THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran in December 2006 at the Guthrie Clinic in Sayre, 
Pennsylvania.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The Veteran had active military duty from October 1981 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Canandaigua VA Medical Center which denied the Veteran's 
request for payment of the cost of private medical care.  The 
Veteran requested and was scheduled and notified of a hearing 
to be conducted before a member of the Board but thereafter 
failed to appear for this hearing in October 2009.  There is 
no further request for hearing or a motion based upon good 
cause. The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The appellant did not obtain prior written approval from 
VA authorities before seeking private medical care at the 
Guthrie Clinic in Sayre, Pennsylvania, in December 2006.

3.  The medical treatment received was an annual mammogram 
and there is simply no evidence or argument which shows or 
suggests that this medical treatment was emergent in nature 
and that delay would have been perceived as hazardous to life 
or health.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private clinic in December 
2006 have not been met.  38 U.S.C.A. §§ 1701, 1703, 1710, 
1722, 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 17.52, 17.54, 17.102, 17.120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in April 2007, 
and this notice informed her of the evidence necessary to 
substantiate her claim, the evidence she was responsible to 
submit, the evidence VA would collect on her behalf, and 
advised she submit any relevant evidence in her possession.  
Records of the Veteran's private medical treatment provided 
at the Guthrie Clinic in Pennsylvania were obtained.  The 
appellant submitted several written statements of argument in 
her behalf.  All known available evidence relevant to the 
issue presented has been collected for review and VCAA is 
satisfied.  38 U.S.C.A. § 38 U.S.C.A. § 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that when VA 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or not capable of furnishing the care or 
services required, VA, as authorized in Section 1710, may 
contract with nondepartment facilities to furnish certain 
types of medical care.  However, contracts for such treatment 
must be authorized in advance of the provision of such 
treatment.  

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that VA 
shall furnish hospital care and medical services which VA 
determines to be needed to any Veteran for a service-
connected disability, and to any Veteran who has a service-
connected disability rated at 50 percent or more.  These 
rules govern basic eligibility for VA care and treatment.

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 provide the rules 
governing the reimbursement of unauthorized medical expenses 
provided Veterans for service-connected disabilities (or 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability).  Under these 
rules, such care or services must have been rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise 
or practical.  Id.

38 U.S.C.A. § 1725 and 38 C.F.R. § 17.102 provide for payment 
or reimbursement for emergency medical services provided in 
non-VA facilities for nonservice-connected disabilities.  
Some nine separate preconditions must be met for payment 
under these rules, but those most relevant to this appeal are 
that the services provided are in a hospital emergency 
department or similar facility held out as providing 
emergency care to the public, and the claim for payment or 
reimbursement is for a medical condition of such nature that 
a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

Analysis:  The facts presented in this appeal appear to be 
straightforward and not much in dispute.  In December 2006, 
the Veteran presented for treatment and was provided a 
mammogram at the private Guthrie Clinic in Sayre, 
Pennsylvania.  When she received a billing, she referred it 
to VA for payment.  Payment was denied by the VAMC because 
the Veteran had not sought and obtained prior written 
approval and authorization for seeking private treatment at 
VA expense.  

The appellant has provided several written statements of 
argument as to how she had obtained annual private mammograms 
at VA expense in the past, although she submitted no 
objective evidence documenting any of these allegations.  She 
wrote that she had been advised by VA health care providers 
to have an annual mammogram, and so when her annual for 2006 
was due, she simply appeared at the Guthrie Clinic and 
underwent this diagnostic procedure.  However, at no time 
during the pendency of the appeal, has the Veteran written or 
argued that she actually obtained prior written approval from 
VA before seeking this procedure at a private clinic.

The Veteran has not been granted service connection for any 
disease or injury incurred or aggravated in line of active 
military duty.  Accordingly, the seeking of an annual 
mammogram is simply a matter of good preventive health care.  
No evidence on file shows or suggests, nor does the Veteran 
argue, that this mammogram was necessary on an emergency 
basis either under 38 U.S.C.A. § 1728 where "such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health," or 
under 38 U.S.C.A. § 1725 where treatment was "for a condition 
of such nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health."  The 
evidence on file simply shows that this was a routine annual 
preventive screening elected by the Veteran.  Moreover, at no 
time during the pendency of this appeal, has the Veteran 
argued that her local VA facility was unable to provide such 
service, or that she had been refused such service by any VA 
facility.

The Veteran has, however, argued that she has received 
private annual mammograms in the past for which VA has paid.  
Be that as it may, 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 
provide that when VA facilities are not capable of furnishing 
certain medical services either because of geographic 
inaccessibility, or a lack of the proper equipment or 
facilities, VA may contract with nondepartment facilities to 
furnish certain types of medical care.  However, all 
contracts or arrangements for such treatment must be 
authorized in advance of the provision of such treatment.  
This is the essential basis for the VAMC's denial of the 
Veteran's claim, and the Board agrees with this 
determination.  

Whether or not the Veteran had been provided private annual 
mammograms at VA expense in the past, the laws and 
regulations governing the provision of such treatment by 
private facilities clearly require all such treatment to be 
approved in writing in advance of the provision of such 
treatment.  The Veteran has argued that she was never made 
aware of this requirement.  The Board has no way of 
determining whether or not this is the case with the limited 
evidence on file, but notes that the US Supreme Court has 
held that everyone dealing with the Government is charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Federal Crop Insurance Corporation v. 
Merrill, 332 US 380 (1947); Morris v. Derwinski, 1 Vet. Ap. 
260, 265 (1991).  

It was the Veteran's responsibility to stay abreast of any 
entitlements she might have with respect to care or treatment 
or for the payment of private medical expenses by VA.  The 
Board is not unsympathetic with the issue presented in this 
appeal, but the Veteran should understand that the laws and 
regulations governing the day-to-day business of the US 
Department of Veterans Affairs are in a constant state of 
flux and subject to change in many cases as a result of 
congressional action.  VA is simply unable to notify every 
potentially eligible Veteran of every change in statute or 
regulation which may affect any given number of Veterans.  
Each individual attending to avail herself of VA or other 
governmental benefits must take personal responsibility for 
keeping abreast of the governing laws and regulations and 
eligibility requirements for such benefits.  The requirement 
for prior written approval for VA to pay for private health 
care has been in effect for many years.

ORDER

There was no authorization or preapproval of VA payment for 
the Veteran's private non-emergency medical care at the 
Guthrie Clinic in Sayre, Pennsylvania, in December 2006, and 
a claim for payment of those unauthorized medical expenses is 
denied.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


